DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed February 19, 2021 has been entered. 
Claims 10-18 and 27-34 have been canceled. 
Claims 35-37 have been added.
Claims 1-9, 19-26 and 35-37 are pending in this application. 

Drawings
The drawings were received on February 19, 2021.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Amsel on March 14, 2022.
The application has been amended as follows: 




As per Claim 1
A memory device comprising:
a memory; 
a command/address interface to receive a write memory address over a command/address link in association with a write command or a read memory address over the command/address link in association with a read command;
a data interface to receive over a data link, write data for writing to the memory at the write memory address in response to the write command, and to transmit over the data link, read data from the memory at the read memory address in response to the read command;
an error detection code interface to receive over an error detection code link in association with the write command, a write address error code associated with the write address and a write data error code associated with the write data, and to transmit over the error detection code link in association with the read command, a read address error code associated with the read address and a read data error code associated with the read data;
address error detection logic to receive the write address error code from the error detection code interface and to detect a write address error in the write 
data error detection logic to receive the write data from the data interface and the write data error code from the error detection code interface and to detect a write data error in the write data.



As per Claim 8
The memory device of claim 1, wherein the write address error code comprises a cyclic redundancy code encoding combined error information of the write address error 

As per Claim 19
A method for operating a memory device, the method comprising:
receiving, by a command/address interface over a command/address link from a memory controller, a write address associated with a write command;
receiving, by a data interface over a data link, write data for writing to a memory at the write address in response to the write command;
receiving, by an error detection code interface over an error detection code link, a write address error code associated with the write address and a write data error code associated with the write data;
performing, by error detection logic, an error detection to detect at least one of a write address error in the write 
outputting an error detection result based on the error detection;
receiving, by the command/address interface over a command/address link from the memory controller, a read address associated with a read command;
transmitting, by the data interface over the data link to the memory controller, read data from the memory at the read address in response to the read command; and


As per Claim 35
	A memory device comprising:
storing means; 
a command/address receiving means for receiving a write address over a command/address link in association with a write command or a read address over the command/address link in association with a read command;
data communicating means for receiving over a data link, write data for writing to the storing means at the write address in response to the write command, and for transmitting over the data link, read data from the storing means at the read address in response to the read command;
error detection code communicating means for receiving over an error detection code link in association with the write command, a write address error code associated with the write address and a write data error code associated with the write data, and for transmitting over the error detection code link in association with the read command, a read address error code associated with the read address and a read data error code associated with the read data;
address error detection means for receiving the write address error code from the error detection code communicating means and for detecting a write address error in the write 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-9, 19-26 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A memory device (memory chip 100 or 300) comprising:
a memory (memory core 102);
a command/address interface (corresponding pin. Paragraph [0025]: “Each of the command/address bus 114, data bus 116 and error bus 118 can include one or more line connected to pins of the memory chip 100.”) to receive a memory address over a command/address link (command/address bus 114 or 314. Paragraph [0030]: “The command/address bus 314 may include signals indicating a read or write command”) in association with a write command or a read command;
a data interface (corresponding pin. Paragraph [0025]: “Each of the command/address bus 114, data bus 116 and error bus 118 can include one or more line connected to pins of the memory chip 100.”) to receive over a data link (data bus 116), write data for writing to the memory at the memory address in response to the write command (Paragraph [0025]: “The data bus 116 can include multiple data (DQ) signals for reading and writing data, as well as data-masking (DM) signals to control which locations in the memory core 102 should be written.”), and to transmit over the data link (data bus 116), read data from the memory at the memory address in response to the read command (Paragraph [0025]: “The data bus 116 can include multiple data (DQ) signals for reading and writing data, as well as data-masking (DM) signals to control which locations in the memory core 102 should be written.”);
an error detection code interface (corresponding pin. Paragraph [0025]: “Each of the command/address bus 114, data bus 116 and error bus 118 can include one or more line connected to pins of the memory chip 100.”) to receive over an error detection code link (error information on error bus 118) in association with the write command
Paragraph [0026]: “At block 204, when the write command is received, data and data-masking bits are stored the data section 112 and data-masking section 108 of the write buffer 110. At block 206, an error code, such as a CRC, is calculated and checked using the error 
The Examiner finds the expected error code being communicated to the corresponding pin connecting error bus 118 to memory chip 100 as disclosed in Kim teaches the claimed “error detection code interface to receive over an error detection code link”.
The Examiner further finds the expected error code being communicated to memory chip 100 for comparison against the error code calculated using the error checking logic 106, after the write command is received at block 204 of Figure 2 of Kim teaches the claimed “receive over an error detection code link in association with the write command”.) . . .; and
data error detection logic to receive the write data from the data interface and the write data error code from the error detection code interface and to detect a write data error in the write data (Paragraph [0027]: “At block 208, a determination is made as to whether an error occurred on the data (including data-masking bits) received via the data bus 116 based on the error code check of block 206. If no error is detected, then the gating block 104 allows the data held in the data section 112 of the write buffer 110 to be written to the memory core 102 depending upon whether any bits are asserted in the data-masking section 108 of the write buffer 110. For example, if no error is detected and no data-masking bits are set in the data-masking section 108, then all of the data in the data section 112 can be written to the memory core 102 using address and command information from the command/address bus 114.”).

However, the Examiner finds Kim does not teach or suggest the claimed “error detection code interface to receive over an error detection code link in association with the write command, a write address error code associated with the write address and a write data error code associated with the write data, and to transmit over the error detection code link in 

Regarding claim 19, the Examiner finds Kim does not teach or suggest the claimed “receiving, by an error detection code interface over an error detection code link, a write address error code associated with the write address and a write data error code associated with the write data; performing, by error detection logic, an error detection to detect at least one of a write address error in the write memory address and a write data error in the write data; outputting an error detection result based on the error detection; . . . and transmitting, by the data interface over the error detection code link to the memory controller, a read address error code associated with the read address and a read data error code associated with the read data.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 19 as allowable over the prior art.  

Regarding claim 35, the Examiner finds Kim does not teach or suggest the claimed “error detection code communicating means for receiving over an error detection code link in association with the write command, a write address error code associated with the write address and a write data error code associated with the write data, and for transmitting over the error detection code link in association with the read command, a read address error code associated with the read address and a read data error code associated with the read data; 
	Claims 2-9, 20-26 and 36-37 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112